         Case 6:18-po-05075-KLD Document 7 Filed 08/06/20 Page 1 of 1


                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION
              _____________________________________________

UNITED STATES OF AMERICA,                            6:18-PO-5075-KLD
                                                     CVB Violation No:
                          Plaintiff,                 FAEC004Y - M8

             vs.
                                                     ORDER DISMISSING
Slater I. Ream,

                       Defendant.
              _____________________________________________

      The government has moved to dismiss the above referenced violation notice

and to quash the arrest warrant. Accordingly,

      IT IS ORDERED that violation notice FAEC004Y - M8 is DISMISSED

and the arrest warrant is QUASHED.

      The Clerk of Court is directed to forward a copy of this order to the U.S.

Attorney’s Office, the Defendant, and to the Central Violations Bureau. CVB is

directed to enter NC as the disposition code in this matter.

      DONE and DATED this 6 th day of August, 2020.




                                                 hl
                                              Kathleen L. DeSoto
                                              United States Magistrate Judge




ORDER - PAGE 1
